DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the response filed on 03/15/2022.
Claim(s) 10, 12-18 is/are currently presenting for examination.
Claim(s) 10 and 18 is/are independent claim(s).
Claim(s) 18 is/are rejected.
Claim(s) 10, 12-17 is/are allowed.
This action has been made FINAL.

Response to Arguments
Applicant's arguments filed on 03/15/2022 have been fully considered.
Applicant's amendment to overcome 35 USC § 102 or 103 rejections of claims 10, 12-17 is acknowledged. Therefore, the rejections to the claims are withdrawn.
Regarding claim 18, the Applicant's argument is moot, because the arguing limitations “wherein the schedule information includes an order of trials of communications for each of the plurality of transmission schemes, and in the adjusting, the schedule information is adjusted by advancing a trial of communications using a transmission scheme determined as having succeeded in communications, in the order 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiner would like to state for the record the following regarding claim 18. (Please note, this is not a rejection)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitations in claim 18 performed by "controller”, and “determiner”, “adjuster”, (In this application, the recited "controller”, and “determiner”, “adjuster” have no structural meanings and are considered as generic placeholder).
These limitations use alternative phrasing for claiming a programmed computer performing specialized functions. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. The default rule for § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph programmed computer claim limitations is to require disclosure of an algorithm when special programming is needed to perform the claimed function. The reason that this is the default rule is that disclosure of the step by step procedure for specialized functions establishes clear, definite boundaries and notifies the public of the claim scope. “Claiming a processor to perform a specialized function without disclosing the internal structure of the processor in the form of an algorithm, results in claims that exhibit the ‘overbreadth inherent in open‐ended functional claims’” Halliburton Energy Services v. M‐I LLC, 514 F.3d 1244, 1256 n.7 (Fed. Cir. 2008). Disclosing the algorithm 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: figure 3, paragraphs 61-70.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US_20160057647_A1_Sullivan.
Regarding claim 18, Sullivan discloses a communication device including a communication interface that communicates with a wireless terminal (Sullivan figure 1-2, and paragraphs 8, 42, 60, a method for a radio device includes probing at different data rates for successful communication over a radio link; a block diagram of a representative access point 202 and representative subscriber module 204; access point 202 includes a host processor 206, a network interface 208 and an antenna 216), the communication device comprising: a controller that, in a first period, successively selects one transmission scheme included in a plurality of transmission schemes according to schedule information and uses the selected one transmission scheme for a trial of communications with the wireless terminal via the communication interface (Sullivan figure 1-7, paragraphs 8, 17-21, probing at different data rates [i.e., successively] for successful communication over a radio link; data rate that gives maximum data throughput for the link is selected for subsequent packet transmissions from the radio device; optimizing a rate adapt algorithm over a wireless link; using MCS definitions [i.e., transmission scheme(s)], the receiver and the transmitter or some other network entity selects a best current MCS level [[i.e., the selected transmission scheme]; MCS level is changes or adapted to the changing conditions, even on a frame-by-frame basis [i.e., from a first period to a second period]); a determiner that determines which transmission scheme of the plurality of transmission schemes has succeeded in (Sullivan figure 1-7, and paragraphs 17-21, 29-30, data rate that gives maximum data throughput for the link is selected for subsequent packet transmissions from the radio device; optimizing a rate adapt algorithm over a wireless link; using MCS definitions, the receiver and the transmitter or some other network entity selects a best current MCS level [i.e., selecting the transmission scheme which has succeeded]; MCS level is changes or adapted to the changing conditions, even on a frame-by-frame basis [i.e., also selecting a transmission scheme which has succeeded in the first period]; a rate adapt algorithm probes different data rates or MCS level to learn what is the best MCS level to use for a particular time [i.e., best transmission scheme to be used at a first and the second period(s)]: probes may be in the form of Automatic Repeat reQuest (ARQ) data messages or data communications [i.e., any data frame used for the data communication represents a probing frame or try communication]; All MCS levels may be probed: probing to see if packets were received successfully at each selected data rate or MCS level so the transmitting radio can dynamically adapt to a changing environment); and an adjuster that adjusts the schedule information so that a trial of communications using a transmission scheme determined as having succeeded in communicating with the wireless terminal is started earlier in a second period subsequent to the first period than in the first period (Sullivan figure 1-7, and paragraphs 17-21, 29-33, optimizing a rate adapt algorithm over a wireless link; using MCS definitions, the receiver and the transmitter or some other network entity selects a best current MCS level [i.e., selecting the transmission scheme which has succeeded]; MCS level is changes or adapted to the changing conditions, even on a frame-by-frame basis [i.e., also selecting a transmission scheme which has succeeded in the first period]: probes may be any data that is sent or received or combination of data that is sent or received [thus, any data can be regarded as a trial communication]; In this manner, the data rate or MCS level for the link can be selected dynamically and rapidly the MSC level for the data to be transmitted on the link can be regarded as the MSC level to be used for the trial communication, since any data transmission can be considered as data used for the trial communication - and once the MSC level for the link is selected during a first period, the transmission on the link will be continued/scheduled in the subsequent/second time period by maintaining the selected MSC level; by using the MSC level which was selected in the previous first period (transmission scheme)])..

Allowable Subject Matter
Claims 10, 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claim 10, generally, none of the prior art references of record, including, but not limited to: US_20160057647_A1_Sullivan, US_20070190947_A1_Sakai, US_20040081260_A1_Matsusaka, US_20140050151_A1_Riddington, US_20170078132_A1_Huang, US_20190386768_A1_Shimoji, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the 
Specifically, prior art Sullivan discloses a method for a radio device probing at different data rates [i.e., successively] for successful communication over a radio link; data rate that gives maximum data throughput for the link is selected for subsequent packet transmissions from the radio device; optimizing a rate adapt algorithm over a wireless link; using MCS definitions [i.e., transmission scheme(s)], the receiver and the transmitter or some other network entity selects a best current MCS level [[i.e., the selected transmission scheme]; MCS level is changes or adapted to the changing conditions, even on a frame-by-frame basis [i.e., from a first period to a second period] (Sullivan figure 1-7, paragraphs 8, 17-21, 29-33, 42, 60).
Prior art Shimoji discloses wireless communication device calculates the transmission success probabilities of each MCS value from the transmission success count and the transmission failure count of each MCS value stored in the success/failure count storage region; and select MCS value from among the modulation scheme having the maximum proportion of MCS values for which the timeout occurrence rate is less than or equal to the occurrence rate threshold (Shimoji figures 6, 12).
Prior art Huang discloses a local area network data frame transmission apparatus acquiring a priority of each transmission rate in the transmission rate set; and using a transmission rate with a highest priority in the transmission rate set as the second transmission rate (Huang figure 1, paragraphs 30-37).
Prior art Riddington discloses a link quality report receiving station which is configured to use different modulation schemes for communicating to a link quality report sending station, a modulation scheme being defined by at least a modulation and a symbol rate, receiving a link quality report which includes link quality information corresponding to at least one modulation scheme selected depending on the priority of different modulation schemes, and scheduling at least one modulation scheme being the modulation scheme having the highest priority (Riddington figures 1 A-1 C).
Prior art Sakai discloses estimate the communication mode of the receiver radio device when the receiver communication mode is fixed (Sakai figures 6-7, and paragraph 48).
Prior art Matsusaka discloses a wireless transmission system which adaptively selects a plurality of modulation schemes according to variations in a propagation path characteristic, capable of estimating the modulation scheme of a received signal more easily with a substantially simple configuration. This system adds priority order to modulation schemes to be candidates for modulation scheme estimation processing, carries out estimation processing on modulation schemes one by one in descending order of priority and confirms the modulation scheme of the received signal when predetermined likelihood is obtained (Matsusaka figures 6-7).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the schedule information includes an order of trials of communications for each of the plurality of transmission schemes, and in the adjusting, the schedule information is adjusted by advancing a trial of communications using a transmission scheme .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471